—In a proceeding pursuant to CPLR article 75 for a permanent stay of arbitration, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered September 10, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition for a permanent stay of arbitration. The demand for arbitration contained a claim of violation of the procedural aspects of the parties’ collective bargaining agreement and it is premature at this juncture to presume that the remedy to be awarded at arbitration will violate public policy (see Matter of Port Washington Union Free School Dist. v Port Washington Teachers Assn., 45 NY2d 411 [1978]; Matter of Board of Educ. of Greenburgh No. 11 Union Free School Dist. v Greenburgh No. 11 Fedn. of Teachers, 172 AD2d 518 [1991]; Matter of Board of Educ. of Enlarged City School Dist. of City of Newburgh v Newburgh Teacher’s Assn., 146 AD2d 769 [1989]; Matter of River-*475head Cent. School Dist. of Towns of Riverhead, Southampton & Brookhaven v Riverhead Cent. Faculty Assn., 140 AD2d 526 [1988]). Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.